Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 12/21/2021 is acknowledged. Claims 8-13, 19, and 24-77 have been canceled and claim 23 has been withdrawn. Claims 1-7, 14-18, and 20-22 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 12/21/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained

Claims 1-7, 14-18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1) in view of Sen et al. (US 2008/0075745 A1) and Rodemer (US 2009/0306097 A1). 
Huhtinen et al. teach semi-solid compositions (abstract) in forms of gel, lotion, cream, emulsion, etc., (paragraph 25) for transmucosal administration to large animals such as cattle for longer duration (paragraph 10 and 21) of sedation and analgesia with a pH of 5.8-6.2 (paragraph 44) comprising from about 0.2 to about 2% by weight of detomidine (abstract and paragraph 23) and exemplified an emulsion composition with pH of 6 comprising 0.75% by weight of detomidine, 2.6% by weight of glycerin, and cetearyl alcohol (thickening agent, instant claim 22) in example 6.
It is noted that the reference does not explicitly teaches that the composition above is for treatment of pain (claim 1), forming a depot in human skin (claim 2), and the depot being formed in one or more of the subcutaneous layer of human (claim 18). However, a preamble setting forth a new use does not render a known or obvious composition patentable because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art composition and compound is capable of performing the intended use, then 
Although Huhtinen et al. are silent about “following once-daily topical administration or twice-daily topical administration to a subject’s skin, the formulation provides prolonged, substantially non-systemic treatment for pain”, Huhtinen et al.’s teachings of the composition providing longer duration of analgesia encompass longer duration of analgesia following every administration, whether it is once, once per day, or multiple times per day.
Huhtinen et al. do not teach the composition in example 6 being a gel.
This deficiency is cured by Rodemer who teaches topical compositions in forms of creams, gels, emulsions, emulsion-gels (emulgels), etc. (abstract and paragraph 65), with emulsion-gels being a combination of emulsion and gel with pleasant property (paragraph 71) and Sen et al. who teach emulsion gel is physico-chemically stable while providing a desired therapeutic effect (abstract and paragraph 18) and being formed by incorporating gelling agents with emulsion (paragraph 20 and 22).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Huhtinen et al., Rodemer, and Sen et al. to add gelling agents to example 6 taught by Huhtinen et al. to form a emulsion gel (a gel). Gel, emulsion, and emulsion gel being suitable form of topical composition and incorporating gelling agents with emulsion for forming emulsion gel were well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding gelling agents to example 6 taught by Huhtinen et al. to form an emulsion gel flows from gel, emulsion, and emulsion gel having been used in the prior art, and from gel, according to the instant specification, both cream (emulsion) and gel are suitable (paragraph 56), i.e., the criticality of gel over emulsion is not established. 
Huhtinen et al. do not specify the same detomidine weight percentage in claim 7.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of detomidine in claim 7 is 0.033-0.33% by weight and the range of detomidine taught in the prior art is from about 0.2 to about 2% by weight and therefor, overlaps with the claimed range. Therefore, based on the described overlap above, absent some demonstration of unexpected result the instant claims would have been obvious to one of ordinary skill in the art. 

Response to Applicants’ arguments:
Applicants argue that Huhtinen et al. teach 300 minutes of sedative effect and example 6 of Huhtinen et al. is not the same as the claimed because the composition would not produce a day-long substantially non-systemic treatment of pain.
However, this argument is not deemed persuasive. 
First of all, the alleged “a day-long” substantially non-systemic treatment of pain is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 
Secondly, Huhtinen et al. teach the composition providing longer duration of analgesia encompass longer duration of analgesia following every administration.
Thirdly, Applicant merely argues that example 6 of Huhtinen et al. would not produce a day-long substantially non-systemic treatment of pain and nothing has been shown otherwise. From MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Huhtinen et al.’s teaching of up to 300 minutes of sedative effect does not mean up to 300 minutes of analgesia effect (pain killer).

Applicants argue that commercial product Dormosedan Gel, the same or very similar to example 4 of Huhtinen et al., only provides up to 180 minutes of sedation while examples 1-5 of instant specification demonstrate the recited concentration of glycerin and detomidine being the necessary feature for the claimed gel providing day-long according to the declaration dated 10/04/2021.
However, this argument is not deemed persuasive. 
First of all, sedation effect is different from the claimed treatment of pain effect and is different from the analgesia effect taught by Huhtinen et al. 
Secondly, the similarity between Dormosedan Gel (Safety Data Sheet page 6 under section 12, Summary of Product Characteristics page 5 under section 6.1, HPRA page 3 under section II.A) and example 4 of Huhtinen et al. is the inclusion of propylene glycol while formulation R-12083 and R-12148 (comprising propylene glycol and thus 
Thirdly, assuming – purely arguendo – there is unexpected results, glycerin and its concentration, the alleged necessary feature for a day-long substantially non-systemic treatment of pain in the declaration, are not claimed and thus is not commensurate in scope with the scope of the examples. See MPEP 716.02(b) III.

Applicants argue that the composition taught by Huhtinen et al. would provide systemic exposure when exposed to skin according paragraph 53: “The owner will also easily note any accidental dosing in case the product comes into contact with his skin.”.
However, this argument is not deemed persuasive. Huhtinen et al.’s teaching of “The owner will also easily note any accidental dosing in case the product comes into contact with his skin.” in paragraph 53 does not lead to the conclusion of the composition taught by Huhtinen et al. having systemic effect. Furthermore, whether the composition is intended for systemic or not (local) is intended use limitation and whether the composition has systemic effect or not (local) is an inherent property of the composition while Huhtinen et al. generally teach the same gel or emulsion composition (emulsion also being disclosed in the instant specification as suitable in paragraph 56) with the same weight percentage of detomidine and same pH as claimed.

.

Claims 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1), Sen et al. (US 2008/0075745 A1), and Rodemer (US 2009/0306097 A1), as applied to claims 1-7, 14-18, and 22, in view of Behl et al. (US 6,225,343 B1).
The teachings of Huhtinen et al. are discussed above and applied in the same manner.
Huhtinen et al. do not specify additional analgesia.
This deficiency is cured by Behl et al. who teach a pharmaceutical composition comprising analgesic morphine in form of gel for mucosal administration to a mammal including horses (abstract, column 4, line 45-52 and column 6, line 23-36).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition taught by Huhtinen et al. and add the analgesic morphine taught by Behl et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose.  
Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612